DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
FIG. 10C: Although the specification states “Referring now to FIG. 10C, with the sensors 1010, 1015 in position, calibration is conducted in order to create a virtual representation 6930 of the location(s) of the target sensor 1010 […]”, this figure does not include the label 6930.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0058]: As written it reads “The term “reference sensor” […] The target sensor is stationary with respect to the patient’s body. The system uses the target sensor for orientation with respect to the patient’s body and the electromagnetic field. The target sensor may be placed directly on the patient’s skin, or on a garment that is worn by the patient holds the reference sensor stationary on the patient’s body”. However, since this paragraph is referring to the reference sensor, each recitation of the term “target sensor” should be changed to “reference sensor”.
[0063]: As written it reads “If the physician beings inflating the balloon while it is still in the patient’s esophagus, the patient will be severely injured and may even die”, however to correct the typo “beings” should be changed to “begins”.
[0083]: As written it reads “The jumper cable 326 contains an SROM chip which provides electrical continuity from the catheter 302 to the sensor interface unit 330”, however, since this is the first instance of the acronym SROM, the term should be spelled out to provide clarity.
[0107]: As written it reads “The connector 620 may be formed from a PBT-Steel-Brass material”, however since this is the first instance of the acronym should be spelled out to provide clarity.
[0135]: As written it reads “To further determine whether the target sensor 1010, and thus the intragastric device 1020 is in the stomach, the user may ask to patient to breathe deeply […]”, however to correct the typo the second instance of “to” should be changed to “the” such that “[…] the user may ask the patient to breathe deeply”.
[0187]: As written it reads “Non-metallic polymeric material scan also be used, e.g., an acrylic, epoxy, polycarbonate, nylon, polyethylene, PEEK, ABS, or PVC”, however since this is the first instances of the acronyms PEEK, ABS and PVC, these terms should be spelled out to provide clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. US 20160029998 A1 "Brister" and further in view of Byrd et al. US 20100106011 A1 "Byrd".
Regarding claim 21, Brister teaches “A system for electromagnetically locating an intragastric device in three dimensional space, in real time, the system comprising:” (“In a first aspect, an electromagnetic system is provided for locating an intragastric device inside the body” [0040]. Furthermore, Brister discloses “An acoustic system for locating an intragastric device inside the body” [Claim 1]. Therefore, Brister discloses a system for locating an intragastric device inside the body. In regard to the system electromagnetically locating in real time, Brister discloses “The compatible NDI Aurora System Hardware components allow for tracking of the sensors placed inside the swallowable catheter using real-time electromagnetic tracking system that delivers sub-millimetric, sub-degree accuracy” [0636]. Thus, this embodiment includes components for electromagnetically tracking in real time. In regard to locating in three dimensional space, Brister discloses “Once in place, it may be desirable to image the device in the stomach in three dimensions. 3D images can be generated by acquiring a series of adjacent 2D images” [0799]. Since “an ultrasound system provides a simple, non-invasive and less harmful method of tracking, locating and characterizing intragastric devices” [0037] and 3D images can be produced by the ultrasound system, the system is capable of depicting the location of an intragastric device in three dimensional space.); 
“an electromagnetic field generator configured to generate an electromagnetic field” (“In a first aspect, an electromagnetic system is provided for locating an intragastric device inside the body, the system comprising: an electromagnetic field generator configured to generate an electromagnetic field” [0040]. Therefore, the system of Brister includes an electromagnetic field generator.); 
“a removably attachable inductive reference sensor adapted to be removably attached to a body positioned within the electromagnetic field, whereby a reference sensor signal is generated and the reference sensor signal carries reference sensor position information associated with a position of the reference sensor within the electromagnetic field at an instance in time, wherein the reference sensor has at least 5-degrees of freedom” (“In addition, external reference sensors 1622 (see FIG. 3A) may be placed on the patient, such as on the skin. The external reference sensors 1622 are intended to provide an anatomical frame of reference between the field generator 1510 and the patient [0647]. Since these reference sensors may be placed on the skin, they are removably attached to the patient being examined. Furthermore, Brister discloses that “Small inductive currents are generated by the sensors 1622 while they are inside the tracking volume” [0655]. Therefore, the external reference sensors 1622 constitute a removably attachable inductive reference sensor.
Furthermore, Brister discloses “In the presence of the magnetic field, the sensors 1622 generate a current or other signal that is transmitted to the sensor interface unit 1630” [0655] and “The anatomical identifiers 1646 indicate the locations of the anatomical reference sensors 1622” [0657]. Since the anatomical identifiers 1646 can indicate the locations of the sensors 1622, the current or other signal generated by the sensors 1622 had to have included information regarding the position of the reference sensor at an instance in time.
Additionally, Brister discloses “The various sensors may be five degrees of freedom (5DOF) or six degrees of freedom (6DOF). Five degrees of freedom provides information of the three translation values on the x, y, and z-axes and any two of the three rotation values—roll, pitch and yaw. Six degrees of freedom provides information on the three translation values of the x, y and z-axes and the three rotation values roll, pitch and yaw” [0664]. The reference sensor is one of the sensors included within the system and thus constitute one of the various sensors of the system 1601. Therefore, the reference sensor has at least 5 degrees of freedom.); 
“a swallowable target sensor adapted to be positioned within the electromagnetic field, whereby a target sensor signal is generated and the target sensor signal carries target sensor position information associated with a position of the target sensor within the electromagnetic field at the instance in time, wherein the target sensor has at least 5-degrees of freedom” (“a swallowable electromagnetic sensor configured to produce an electric current when exposed to the electromagnetic field in an in vivo gastric environment” [0040]. Since the electromagnetic sensor is capable of producing an electric current (i.e. a target sensor signal) when exposed to the electromagnetic field, this swallowable electromagnetic sensor had to have been positioned within the electromagnetic field and thus it constitutes a target sensor.
Furthermore, Brister disclose “If the electromagnetic sensor 1521 is placed inside the measurement volume, a voltage will be induced in the sensors 1521, caused by the varying magnetic fields produced by the field generator 1510. The characteristics of the induced voltage depend on a combination of the sensor 1521 position and orientation in the measurement volume and the strength and phase of the varying magnetic fields” [0644]. In this case, the measurement volume represents the structure to which the electromagnetic sensor is introduced. Since the induced voltage depends on the position and orientation of the electromagnetic sensor in the measurement volume, this induced voltage represents a target sensor signal that indicated the position information of the target sensor within the electromagnetic field at a given instance in time.
Additionally, Brister discloses “The various sensors may be five degrees of freedom (5DOF) or six degrees of freedom (6DOF). Five degrees of freedom provides information of the three translation values on the x, y, and z-axes and any two of the three rotation values—roll, pitch and yaw. Six degrees of freedom provides information on the three translation values of the x, y and z-axes and the three rotation values roll, pitch and yaw” [0664]. The target sensor is one of the sensors included within the system and thus constitute one of the various sensors of the system 1601. Therefore, the target sensor has at least 5 degrees of freedom.); 
“a processor adapted to be in electronic communication with the reference sensor and the target sensor, so as to receive the reference sensor signal and the target sensor signal; wherein the processor processes the reference sensor signal so as to create one or more reference indicia associated with the position of the reference sensor at the instance in time; and the processor processes the target sensor signal so as to create one or more target indicia associated with the position of the target sensor at the instance in time; and the processor processes data received from the target sensor, the reference sensor and the electromagnetic field generator […], and to determine a location of the target sensor with respect to the patient’s body” (“Electrical signals generated by the electromagnetic sensor due to the presence of the magnetic field are transmitted to the sensor interface unit 1630” [0654] and “the sensors 1622 generate a current or other signal that is transmitted to the sensor interface unit 1630” [0655]. Therefore, since the sensor interface unit 1630 can receive the reference sensor signal and the target sensor signal (i.e. the signal from the electromagnetic sensor), the sensor interface unit constitutes a processor that is in electronic communication with the reference sensor and the target sensor. 
Furthermore, Brister discloses “The system control unit 1635 is connected to the computer 1640 by a cable 1604. The cable 1604 allows for electronic communication between the system control unit 1635 and the computer 1640. The display 1642 shows the location of a sensor identifier 1644 as well as the locations of three anatomical identifiers 1646” [0657]. In order for the display to be able to indicate the location of the sensor and anatomical identifiers, it had to have received the reference indicia and target indicia from the processor. As shown in FIG. 3A, the sensor interface unit 1630 is connected to the sensor control unit 1635. Since the sensor interface unit receives the reference and sensor signals and “the digital signals are sent to the system control unit (i.e. such as the system control unit 1535 or 1635) for processing” [0686], the sensor control unit is capable of creating one or more reference and target indicia associated with the position of the reference and target sensors at a given instance in time.
Additionally, Brister discloses “The processor’s output relating to the location, orientation and/or state of an intragastric device may be communicated to a user in a number of manners. In some embodiments, the output is shown visually on a display” [0623]. In this case, since the processor can output information relating to the location, orientation and/or state of the intragastric device, the processor had to have processed the data it received from the target sensor, the reference sensor and the electromagnetic field generator in order to provide the visualization of the location of the target sensor with respect to the patient’s body to the display.); and 
“a display adapted to be in electronic communication with the processor and configured to display the one or more reference indicia and the one or more target indicia, and to provide a visual approximation of the target sensor’s location within or outside of the patient’s body” (“The display 1642 shows the location of the sensor identifier 1644 as well as the locations of three anatomical identifiers 1646. The sensor identifier 1644 indicated the location of the sensor and the distal end of the catheter 1602. The anatomical identifiers 1646 indicate the locations of the anatomical reference sensors 1622” [0657]. In regard to the display being in electronic communication with the processor, Brister discloses “The system control unit 1635 is connected to the computer 1640 by a cable 1604. The cable 1604 allows for electronic communication between the system control unit 1635 and the computer 1640. The computer includes a display 1642” [0657]. The system control unit constitutes a processor since “the digital signals are sent to the system control unit (i.e. such as the system control unit 1535 or 1635) for processing” [0686]. Thus the display is capable of displaying one or more reference indicia (i.e. anatomical identifiers 1646) and the one or more target indicia (i.e. sensor identifier 1644).
Furthermore, Brister discloses “The devices incorporate a tracking or visualization component or components that enable physicians to determine the location and/or orientation and/or state of the device within the patient’s body using electromagnetic, magnetic, voltaic, pH, and/or acoustic (e.g. ultrasonic) methods” [0035]; “intragastric devices are provided that incorporate magnetic components configured for enabling determining and confirming the location, orientation and state of an intragastric device at all phases of administration” [0566] and “The processor’s output relating to the location, orientation and/or state of an intragastric device may be communicated to a user in a number of manners. In some embodiments, the output is shown visually on a display” [0623]. In this case, the intragastric devices are configured with magnetic components that allow the devices to be located using electromagnetic, magnetic, voltaic, pH, and/or acoustic (e.g. ultrasonic) methods during all phases of the administration of the intragastric device. Since the processor can output information relating to the location, orientation and/or state of an intragastric device (i.e. the target sensor) and this output can be displayed, the display can provide a visual approximation of the target sensor’s location within or outside of the patient’s body.);
“wherein the system is calibrated while the target sensor is outside of the patient’s body” (“The system 1601 may be calibrated prior to each use. The sensor takes a background measurement of the ambient magnetic field during a calibration cycle and when the catheter 1602 is brought within range […]” [0659]; “In step 201, the system undergoes an initial calibration. In an exemplary embodiment, the initial calibration is performed before the magnet 120 is introduced (i.e. to the patient)” [0752]. In order for the sensor to take a background measurement of the ambient magnetic field (i.e. around the patient/within the room), the sensor should be located outside of the patient’s body. Therefore, since the system may be calibrated prior to each use and the initial calibration is performed before the magnet 120 (i.e. sensor) is introduced to the body, the system is calibrated while the target sensor is outside of the patient’s body.);
Brister does not teach that the “processor processes data received from the target sensor, the reference sensor and the electromagnetic field generator to generate a 3D body model corresponding with a patient’s body to correct for relative movement of the patient’s body”.
Byrd teaches that the “processor processes data received from the target sensor, the reference sensor and the electromagnetic field generator to generate a 3D body model corresponding with a patient’s body to correct for relative movement of the patient’s body” (“In step 740, the at least one generated image of step 710 is displayed based on the calculated positional information from step 720. By way of example, step 740 may include displaying a 3D model of the structure of interest, and then highlighting a section of the 3D model of the structure of interest which corresponds to the coregistered section of step 730” [0061]. In order to display a 3D model of a structure of interest, the processor had to have generated a 3D body model by processing the data received from the target sensor, the reference sensor and the electromagnetic field generator disclosed in Brister. Furthermore, since the 3D model can be displayed, this 3D model can be used to correct for relative movement of the patient’s body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Brister so as to include a processor which can generate a 3D body model as disclosed in Byrd in order to allow a physician to view a three dimensional model of the patient. A 3D model can provide the physician with a better understanding of the anatomical features of the patient. Additionally, the physician can identify the location of the target sensor within the 3D model and confirm whether or not the target sensor has reached the desired location within the patient’s body more easily.
Regarding claim 22, Brister teaches “wherein the instance in time comprises a plurality of instances in time” (“The display 1700 may also include a trace 1722. The trace 1722 may indicate the path that the identifier 1720 has traveled over time. Therefore, the trace 1722 may indicate the path that the sensor has travelled inside the patient's body” [0681]. In order to produce the trace displayed in FIG. 5, the location of the sensor (i.e. the electromagnetic sensor) had to have been known at each instance in time. Therefore, since the trace tracks the location of the identifier 1720 (i.e. the sensor) over time, the trace displays a plurality of instances in time and therefore the position of the sensor at an instance in time comprises a plurality of instances in time. This is because the position the sensor is located at a given instance in time depends on the location(s) the sensor was located at in a previous instance in time.).
Regarding claim 23, Brister teaches “wherein -63-the processor iteratively processes the received reference sensor signal information associated with the plurality of instances in time, so as to generate a first series of indicia associated with each of the plurality of instances in time, the processor iteratively processes the received target sensor position information associated with the plurality of instances in time, so as to generate a second series of indicia associated with each of the plurality of instances in time” (“Electrical signals generated by the electromagnetic sensor due to the presence of the magnetic field are transmitted to the sensor interface unit 1630” [0654] and “the sensors 1622 generate a current or other signal that is transmitted to the sensor interface unit 1630” [0655]. Therefore, since the sensor interface unit 1630 can receive the reference sensor signal and the target sensor signal (i.e. the signal from the electromagnetic sensor), the sensor interface unit constitutes a processor that is in electronic communication with the reference sensor and the target sensor. Furthermore, in regard to the processor iteratively processing the reference sensor signal information and the received target sensor position information associated with the plurality of instances in time so as to generate a first and second series of indicia associated with each of the plurality of instances in time, Brister discloses “The system control unit 1635 is connected to the computer 1640 by a cable 1604. The cable 1604 allows for electronic communication between the system control unit 1635 and the computer 1640. The display 1642 shows the location of a sensor identifier 1644 as well as the locations of three anatomical identifiers 1646” [0657]. In order for the display to be able to indicate the location of the sensor and anatomical identifiers, the processor (i.e. the system control unit) had to have processed the reference sensor signal and the received target sensor position information for each instance of the plurality of instances in time. As shown in FIG. 3A, the sensor interface unit 1630 is connected to the sensor control unit 1635. Since the sensor interface unit receives the reference and sensor signals and “the digital signals are sent to the system control unit (i.e. such as the system control unit 1535 or 1635) for processing” [0686], the sensor control unit is capable of creating one or more reference and target indicia associated with the position of the reference and target sensors at a given instance in time.); 
“and the display displays the first series of indicia and the second series of indicia”(“The display 1642 shows the location of a sensor identifier 1644 as well as the locations of three anatomical identifiers 1646” [0657]. Since the display can show the locations of the sensor and anatomical identifiers, respectively, the first and second series of indicia can be displayed.).
Regarding claim 24, Brister teaches “wherein the one or more reference indicia and/or the one or more target indicia comprise at least one of: a graphical representation associated with the body, and a reference sensor icon” (“The display 1642 shows the location of the sensor identifier 1644 as well as the locations of three anatomical identifiers 1646. The sensor identifier 1644 indicated the location of the sensor and the distal end of the catheter 1602. The anatomical identifiers 1646 indicate the locations of the anatomical reference sensors 1622” [0657]. In this case, the sensor identifier 1644 constitutes a target indicia and the anatomical identifier 1646 constitutes a target indicia. As shown in FIG. 3A, the target indicia and the reference indicia are represented on the display 1642 which has a coordinate system. The identifiers 1644 and 1646 constitute reference sensor icons which indicate the position of the target and reference sensors respectively.).
Regarding claim 25, Brister teaches “wherein the position of the target sensor inside the body is the stomach” (“Volume-occupying device and methods for manufacturing, deploying, inflating, tracking, locating, deflating and retrieving of such devices are provided. […] Once in the stomach of the patient, the device is inflated with a preselected fluid, e.g., a gas, liquid, vapor or mixtures thereof to a preselected volume” [0031] and “a swallowable electromagnetic sensor configured to produce an electric current when exposed to the electromagnetic field in an in vivo gastric environment” [0040]. Since the electromagnetic sensor is capable of producing an electric current (i.e. a target sensor signal) when exposed to the electromagnetic field, this swallowable electromagnetic sensor must be positioned within the electromagnetic field and thus it constitutes a target sensor. Since “the location of the electromagnetic sensor and thus of the intragastric device 1620 inside the body can be determined” [0658] and the “electromagnetic sensor 1521 is placed inside the measurement volume” [0644], the intragastric device is placed within the stomach of the patient. Therefore, the target sensor (i.e. electromagnetic sensor) is positioned within the stomach.).
Regarding claim 26, Brister teaches “further comprising a swallowable intragastric device, wherein the target sensor is a component of the swallowable intragastric device” (“a swallowable electromagnetic sensor configured to produce an electric current when exposed to the electromagnetic field in an in vivo gastric environment” [0040]. Since the electromagnetic sensor is capable of producing an electric current (i.e. a target sensor signal) when exposed to the electromagnetic field and the electromagnetic sensor and thus the intragastric device 1620 is positioned within in vivo gastric environment (see [0658] and [0040]), this swallowable electromagnetic sensor constitutes a swallowable intragastric device, where in the target sensor is a component of the swallowable intragastric device.).
Regarding claim 27, Brister teaches “wherein, when the target sensor is swallowed, the target sensor position information is associated with the locations of the target sensor at each of the plurality of instances in time” (“a swallowable electromagnetic sensor configured to produce an electric current when exposed to the electromagnetic field in an in vivo gastric environment” [0040]. Furthermore, Brister discloses “If the electromagnetic sensor 1521 is placed inside the measurement volume, a voltage will be induced in the sensors 1521, caused by the varying magnetic fields produced by the field generator 1510. The characteristics of the induced voltage depend on a combination of the sensor 1521 position and orientation in the measurement volume and the strength and phase of the varying magnetic fields” [0644]. In this case, the measurement volume represents the structure to which the electromagnetic sensor is introduced. Since the induced voltage depends on the position and orientation of the electromagnetic sensor in the measurement volume, this induced voltage represents a target sensor signal that indicates the position information of the target sensor within the electromagnetic field at a given instance in time. Furthermore, Brister discloses “The compatible NDI Aurora System Hardware components allow for tracking of the sensors placed inside the swallowable catheter using real-time electromagnetic tracking system that delivers sub-millimetric, sub-degree accuracy” [0636]. Thus, since real-time electromagnetic tracking can be performed, the locations of the target sensor at each of the plurality of instances in time can be determined.).
Regarding claim 28, Brister teaches “wherein an inflatable intragastric balloon and an inflation catheter are additional components of the swallowable intragastric device” (“introducing into the body of the patient, via swallowing, the intragastric device comprising an uninflated gastric balloon” [0063]. Since the intragastric device includes an uninflated gastric balloon and it can be introduced to the body via swallowing, the gastric balloon is swallowable and is inflatable and is a component of the swallowable intragastric device. 
Regarding an inflation catheter, Brister discloses “the intragastric device releasably coupled with a catheter and coupled with an electromagnetic sensor, the electromagnetic sensor configured to produce an electrical current in the presence of the electromagnetic field generated by the magnetic field generator” [0063]; “introducing an initial fill fluid into a lumen of the uninflated gastric balloon through the catheter” [0104]; and “For inflatable balloons, an inflation fluid source, a catheter, and tubing (“inflation assembly”) are provided for inflating the balloon after ingestion or placement in the stomach [0341]. Since fill fluid can be introduced to the lumen of the gastric balloon through the catheter and this introduction of fluid causes the gastric balloon to inflate, the catheter represents an inflation catheter and is a component of the swallowable intragastric device.
Regarding claim 29, Brister teaches “wherein an inflation catheter is an additional component of the swallowable intragastric device, wherein a distal end of the inflation catheter is the target sensor” (See [0063]; [0104] and [0341]. Since fill fluid can be introduced to the lumen of the gastric balloon through the catheter and this introduction of fluid causes the gastric balloon to inflate, the catheter represents an inflation catheter and is a component of the swallowable intragastric device.
Regarding the target sensor being located at the distal end of the inflation catheter, Brister discloses “FIG. 9 depicts an embodiment of a catheter 2100 with an integrated sensor 2115 that may be used with the systems of FIGS. 2-4” [0688]. As shown in this figure, the integrated sensor 2115 is located at the distal end of the catheter. Furthermore, Brister discloses that “In an embodiment of the first aspect, the electromagnetic sensor is configured to couple with a distal end of the swallowable catheter” [0042]. Thus, the target sensor is coupled to the distal end of the catheter.).
Regarding claim 30, Brister teaches “wherein an intragastric balloon is an additional component of the swallowable intragastric device” (“introducing into the body of the patient, via swallowing, the intragastric device comprising an uninflated gastric balloon” [0063]. Furthermore, Brister discloses “The system of claim 1, further comprising the intragastric device, wherein the intragastric device is a balloon” [Claim 9]. Therefore, since the intragastric device is a balloon, this balloon constitutes an intragastric balloon that is an additional component of the swallowable intragastric device.).
Regarding claim 31, Brister teaches “wherein the intragastric balloon comprises a polymeric wall comprising one or more layers, wherein the polymeric wall is configured to have, under in vivo conditions, a permeability to CO2 of more than 10 cc/m2/day, and wherein the polymeric wall is configured such that, in -64-vivo, the balloon is configured to gain in volume and in pressure during a useful life of at least 30 days of the intragastric balloon when filled with the initial fill gas; b) a valve system configured for introducing the initial fill gas into the balloon in vivo; and an initial fill gas consisting of one or more inert gasses selected from the group consisting of nitrogen, SF6, C2F6, C3F8, C4Fio, C4F8, C4F8, C3F6, CF4, and C(ClF2)-CF3” (“The system of claim 1, further comprising the intragastric device, wherein the intragastric device is a balloon” [Claim 9]. Therefore, since the intragastric device is a balloon, this balloon constitutes an intragastric balloon.
Furthermore, Brister discloses “In an embodiment of the first aspect, the polymeric wall comprises a CO2 barrier material comprising an ethylene vinyl alcohol layer” [0053], “In an embodiment of the first aspect, the polymeric wall comprises a two layer CO2 barrier material comprising a nylon layer and a polyethylene layer” [0054], “In an embodiment of the first aspect, the polymeric wall comprises a three layer CO2 barrier material comprising a nylon layer, a polyvinylidene chloride layer, and a polyethylene layer” [0055]. Therefore, the polymeric wall includes one or more layers. 
Additionally, Brister discloses “wherein the intragastric device comprises a polymeric wall configured to have, under conditions of the in vivo gastric environment, a permeability of CO2 of more than 10 cc/m2/day, such that a rate of an amount of diffusion of CO2  from the into the lumen of the intragastric device through the polymeric wall is controlled […]” [Claim 10]. 
Furthermore, Brister discloses “introducing an initial fill fluid into a lumen of the uninflated gastric balloon through the catheter, the intragastric balloon comprising a polymeric wall configured to have, under conditions of an in vivo gastric environment, a permeability to CO2 of more than 10 cc/m2/day; and exposing the inflated intragastric balloon to the in vivo intragastric environment for a useful life of at least 30 days” [0065] and “The system claim 10, wherein the initial fill fluid comprises SF6 in one or more of liquid form, vapor form or gaseous form” [Claim 11]. Since the fluid is being introduced into the lumen of the gastric balloon, the intragastric balloon will gain in volume and pressure during the useful life (i.e. at least 30 days) of the intragastric balloon. Therefore, the initial fill fluid can be in the form of an initial fill gas. Therefore, the polymeric wall being configured such that, in -64-vivo, the balloon is configured to gain in volume and in pressure during a useful life of at least 30 days of the intragastric balloon when filled with the initial fill gas.    
Additionally, Brister discloses “a valve system configured for introducing an initial fill fluid into a volume occupying intragastric device when the intragastric device is in the in vivo gastric environment” [Claim 1]. Therefore, the valve system is configured to introduce an initial fill fluid that can be in the form of an initial fill gas to the intragastric balloon.
Furthermore, Brister discloses “In an embodiment of the first aspect, the initial fill fluid consists essentially of gaseous N2” [0057], “In an embodiment of the first aspect, the initial fill fluid comprises SF6 in one or more of liquid form, vapor form, or gaseous form” [0060]. Thus the initial fill can include an inert gas (i.e. nitrogen (N2) and SF6) selected from the group specified in the claim.).
Regarding claim 32, Brister teaches “A method for electromagnetically locating an intragastric device inside the body of a patient, the method comprising:” (“A method for acoustically locating an intragastric device inside the body of a patient, the method comprising […]” [Claim 14]. In regard to the method electromagnetically locating, Brister discloses “In a second aspect, a method is provided for electromagnetically locating an intragastric device inside the body of a patient, the method comprising: […]” [0063]. Thus a method for locating an intragastric device inside the body of a patient is described within Brister.); 
“placing a reference sensor on a fixed location on a surface of a patient's body, wherein the reference sensor has at least 5-degrees of freedom, and wherein the reference sensor is configured to: sense an electromagnetic field directed at the body of a patient, and produce a reference sensor signal in response to the sensed electromagnetic field, wherein the reference sensor signal is associated with the reference sensor location” (“In an embodiment of the second aspect, the method further comprises placing at least one external reference sensor outside the body of the patient” [0077]. In regard to the sensor being on a fixed location on a surface of a patient’s body, Brister discloses “In addition, external reference sensors 1622 (see FIG. 3A) may be placed on the patient, such as on the skin. The external reference sensors 1622 are intended to provide an anatomical frame of reference between the field generator 1510 and the patient [0647]. Since these reference sensors may be placed on the skin, these reference sensors can be placed on a fixed location on a surface of a patient’s body.
Regarding the reference sensor having at least at least 5-degrees of freedom, Brister discloses “The various sensors may be five degrees of freedom (5DOF) or six degrees of freedom (6DOF). Five degrees of freedom provides information of the three translation values on the x, y, and z-axes and any two of the three rotation values—roll, pitch and yaw. Six degrees of freedom provides information on the three translation values of the x, y and z-axes and the three rotation values roll, pitch and yaw” [0664]. The reference sensor is one of the sensors included within the system and thus constitute one of the various sensors of the system 1601. Therefore, the reference sensor can have at least 5-degrees of freedom.
Regarding the reference sensor is configured to sense an electromagnetic field directed at the body of a patient, Brister discloses “sensing a current induced in the at least one external reference sensor by the electromagnetic field” [0077]. Since the “electromagnetic field generator [is] situated outside of the body of the patient” and can generate an electromagnetic field [0063], the at least one external reference sensor (i.e. reference sensor) is capable of sensing an electromagnetic field that is directed at the body of a patient. 
Regarding the reference sensor is configured to produce a reference sensor signal in response to the sensed electromagnetic field, Brister discloses “the at least one external reference sensor configured to produce an electric current when exposed to the electromagnetic field” [0077]. This electric current constitutes a reference sensor signal because it is produced in response to exposure to the electromagnetic field.
Regarding the reference sensor signal being associated with the reference sensor location, Brister discloses “displaying on a computer at least one second identifier indicating the location of the at least one external reference sensor” [0078]. In order to display the identifier indicating the location of the at least one external reference sensor, the electric current (i.e. the reference sensor signal) has to have included the reference sensor location. Therefore, the reference sensor signal had to have been associated with the reference sensor location.);
“positioning a target sensor on the patient's body, wherein the target sensor has at least 5-degrees of freedom, and wherein the target sensor: senses the electromagnetic field, and produces a target sensor signal in response to the sensed electromagnetic field, wherein the target sensor signal is associated with a plurality of target sensor locations along the path” (“a swallowable electromagnetic sensor configured to produce an electric current when exposed to the electromagnetic field in an in vivo gastric environment” [0040]. Since the electromagnetic sensor is capable of producing an electric current (i.e. a target sensor signal) when exposed to the electromagnetic field, this swallowable electromagnetic sensor constitutes a target sensor. Furthermore, in regard to sensing the electromagnetic field, Brister discloses “sensing a current induced in the electromagnetic sensor by the electromagnetic field” [0063].
Regarding the target sensor having at least at least 5-degrees of freedom, Brister discloses “The various sensors may be five degrees of freedom (5DOF) or six degrees of freedom (6DOF). Five degrees of freedom provides information of the three translation values on the x, y, and z-axes and any two of the three rotation values—roll, pitch and yaw. Six degrees of freedom provides information on the three translation values of the x, y and z-axes and the three rotation values roll, pitch and yaw” [0664]. The target sensor is one of the sensors included within the system and thus constitute one of the various sensors of the system 1601. Therefore, the target sensor can have at least 5-degrees of freedom.
Regarding the target sensor producing a target sensor signal in response to the sensed electromagnetic field, Brister discloses “introducing into the body of the patient, via swallowing, the intragastric device comprising an uninflated gastric balloon, the intragastric device releasably coupled with a catheter and coupled with an electromagnetic sensor, the electromagnetic sensor configured to produce an electrical current in the presence of the electromagnetic field generated by the magnetic field generator” [0063].
Regarding the target sensor signal being associated with a plurality of target sensor locations along the path, Brister discloses “confirming a location of the uninflated gastric balloon inside the patient based on sensing the current induced in the electromagnetic sensor” [0063]. Furthermore, Brister discloses that “In an embodiment of the second aspect, confirming a location of the uninflated gastric balloon inside the patient based on sensing the current induced in the electromagnetic sensor comprises displaying on a computer an identifier indicating the location of the electromagnetic sensor” [0076]. Therefore, the plurality of target sensor locations along the path from the mouth to the stomach can be identified by indicating the location of the electromagnetic sensor (i.e. target sensor) on the display of the computer.); 
“creating one or more indicia by processing the signal associated with the locations of the reference and target sensors with a processor” (“The system control unit 1635 is connected to the computer 1640 by a cable 1604. The cable 1604 allows for electronic communication between the system control unit 1635 and the computer 1640. The display 1642 shows the location of a sensor identifier 1644 as well as the locations of three anatomical identifiers 1646” [0657]. In order for the display to be able to indicate the location of the sensor and anatomical identifiers, it had to have received the reference indicia and target indicia from the processor. As shown in FIG. 3A, the sensor interface unit 1630 is connected to the sensor control unit 1635. Since the sensor interface unit receives the reference and sensor signals and “the digital signals are sent to the system control unit (i.e. such as the system control unit 1535 or 1635) for processing” [0686], the sensor control unit (i.e. processor) is capable of creating one or more reference and target indicia by processing the signal associated with the locations of the reference and target sensors.); 
“[…] determining a location of the target sensor with respect to the patient’s body” (“The processor’s output relating to the location, orientation and/or state of an intragastric device may be communicated to a user in a number of manners. In some embodiments, the output is shown visually on a display” [0623]. In this case, since the processor can output information relating to the location, orientation and/or state of the intragastric device, the processor had to have processed the data it received from the target sensor, the reference sensor and the electromagnetic field generator in order to provide the visualization of the location of the target sensor with respect to the patient’s body to the display.);
“introducing an intragastric device into the body of the patient, via swallowing, wherein the target sensor is releasably coupled with the intragastric device” (“introducing into the body of the patient, via swallowing, the intragastric device comprising an uninflated gastric balloon, the intragastric device releasably coupled with a catheter and coupled with an electromagnetic sensor” [0063]. Furthermore, Brister discloses that “the electromagnetic sensor is coupled with the intragastric device” [0080]. Since the electromagnetic sensor (i.e. target sensor) can be coupled to the intragastric device and the electromagnetic sensor is coupled with the catheter [0079], and the intragastric device is releasably coupled with a catheter, the target sensor is releasably coupled with the intragastric device.); 
“producing a target sensor signal associated with a plurality of intragastric device locations within the patient's body”; “confirming a location of the intragastric device inside the patient's body based on the signal associated with the plurality of intragastric device locations within the patient's body” (“the electromagnetic sensor configured to produce an electrical current in the presence of the electromagnetic field generated by the magnetic field generator; sensing a current induced in the electromagnetic sensor by the electromagnetic field; and confirming a location of the uninflated gastric balloon inside the patient based on sensing the current induced in the electromagnetic sensor” [0063]. The electrical current produced by the electromagnetic sensor constitutes a target sensor signal. Additionally since the electrical current (i.e. signal) induced in the electromagnetic sensor can be used to confirm a location of the uninflated gastric balloon (i.e. the intragastric device) inside the patient, the signal can be associated with a plurality of locations of the intragastric device as it travels from the patient’s mouth to the stomach.); and
“-65-displaying, on a display, the one or more indicia and an icon indicative of a current location of the intragastric device, and a visual approximation of the target sensor’s location within or outside of the patient’s body” (“The display 1642 shows the location of the sensor identifier 1644 as well as the locations of three anatomical identifiers 1646. The sensor identifier 1644 indicated the location of the sensor and the distal end of the catheter 1602. The anatomical identifiers 1646 indicate the locations of the anatomical reference sensors 1622” [0657]. Furthermore, Brister discloses, displaying on a computer an identifier indicating the location of the electromagnetic sensor” [0076]. Since the sensor identifier 1644 can be indicated on the display, this sensor identifier acts as an icon that is indicative of a current location of the intragastric device. 
Regarding the display providing a visual approximation of the target sensor’s location within or outside of the patient’s body, Brister discloses “The devices incorporate a tracking or visualization component or components that enable physicians to determine the location and/or orientation and/or state of the device within the patient’s body using electromagnetic, magnetic, voltaic, pH, and/or acoustic (e.g. ultrasonic) methods” [0035]. Additionally, Brister discloses “intragastric devices are provided that incorporate magnetic components configured for enabling determining and confirming the location, orientation and state of an intragastric device at all phases of administration” [0566] and “The processor’s output relating to the location, orientation and/or state of an intragastric device may be communicated to a user in a number of manners. In some embodiments, the output is shown visually on a display” [0623]. In this case, the intragastric devices are configured with magnetic components that allow the devices to be located using electromagnetic, magnetic, voltaic, pH, and/or acoustic (e.g. ultrasonic) methods during all phases of the administration of the intragastric device. Since the processor can output information relating to the location, orientation and/or state of an intragastric device (i.e. the target sensor) and this output can be displayed, the display can provide a visual approximation of the target sensor’s location within or outside of the patient’s body.).
Brister does not teach “generating a 3D body model corresponding with a patient’s body, correcting for relative movement of the patient’s body”.
Byrd teaches “generating a 3D body model corresponding with a patient’s body, correcting for relative movement of the patient’s body” (“In step 740, the at least one generated image of step 710 is displayed based on the calculated positional information from step 720. By way of example, step 740 may include displaying a 3D model of the structure of interest, and then highlighting a section of the 3D model of the structure of interest which corresponds to the coregistered section of step 730” [0061]. In order to display a 3D model of a structure of interest, the processor had to have generated a 3D body model by processing the data received from the target sensor, the reference sensor and the electromagnetic field generator disclosed in Brister. Furthermore, since the 3D model can be displayed, this 3D model can be used to correct for relative movement of the patient’s body.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Brister so as to include a processor which can generate a 3D body model as disclosed in Byrd in order to allow a physician to view a three dimensional model of the patient. A 3D model can provide the physician with a better understanding of the anatomical features of the patient. Additionally, the physician can identify the location of the target sensor within the 3D model and confirm whether or not the target sensor has reached the desired location within the patient’s body more easily.
Regarding claim 33, Brister teaches “wherein the one or more indicia comprises at least one of: a graphical representation associated with the patient's body, and a reference sensor icon” (“The display 1642 shows the location of the sensor identifier 1644 as well as the locations of three anatomical identifiers 1646. The sensor identifier 1644 indicated the location of the sensor and the distal end of the catheter 1602. The anatomical identifiers 1646 indicate the locations of the anatomical reference sensors 1622” [0657]. In this case, the sensor identifier 1644 constitutes a target indicia and the anatomical identifier 1646 constitutes a target indicia. As shown in FIG. 3A, the target indicia and the reference indicia are represented on the display 1642 which has a coordinate system. The identifiers 1644 and 1646 constitute reference sensor icons which indicate the position of the target and reference sensors respectively.).
Regarding claim 34, Brister teaches “wherein confirming a location of the intragastric device inside the patient's body based further comprises at least one of: on a display, observing one or more target sensor indicia offsetting left of lateral from an initial vertical track; on the display, observing the track accelerate left of lateral; on the display, observing rotation of the one or more target sensor indicia rotation from a vertical configuration to a horizontal configuration; and on the display, observing vertical movement of the one or more target sensor indicia upon patient deep respiration” (“confirming a location of the uninflated gastric balloon inside the patient based on sensing the current induced in the electromagnetic sensor” [0063]. Since the intragastric device comprises an uninflated gastric balloon [0063], the uninflated gastric balloon represents an intragastric device.
Regarding observing one or more target sensor indicia offsetting left of lateral from an initial vertical track, Brister discloses “The display 1700 may also include a trace 1722. The trace 1722 may indicate the path that the identifier 1720 has traveled over time. Therefore, the trace 1722 may indicate the path that the sensor has travelled inside the patient's body. As shown, the trace 1722 may have a vertical section followed by a bend near the bottom of the trace 1722 as illustrated. In some embodiments, the bend in the trace 1722 is indicative of the path of a sensor traveling through into the stomach of a patient” [0681]. Additionally, in regard to the identifier 1720, Brister discloses that “The identifier 1720 corresponds to the location of the sensor coupled with the catheter. For example, the identifier 1720 may correspond to the location of the electromagnetic sensor 1506 and the catheter 1502. The identifier 1720 may also correspond to the location of the sensor coupled with the intragastric device 1620 and the catheter 1602” [0680]. Therefore the identifier can correspond to the location of the electromagnetic sensor (i.e. the target sensor). As shown in FIG. 5, the target sensor indicia (i.e. the identifier 1720) travels vertically along the trace 1722 and then curves such that the sensor moves laterally. Although FIG. 5 displays this curve as being to the right of the display screen, within the body, assuming that the patient is oriented as shown in FIG. 3A, the electromagnetic sensor (i.e. target sensor) is actually moving toward the left side of the patient’s body which is where the stomach is anatomically located. Therefore, the trace 1722 allows the user to observe one or more target sensor indicia offsetting left of lateral from an initial vertical track.).
Regarding claim 35, Brister teaches “wherein the location of the intragastric device inside the patient's body is the patient's stomach” (“The method of claim 14, wherein the location of the uninflated gastric balloon inside the patient is the patient’s stomach” [Claim 15]. Since the “method comprising: introducing into the body of the patient, via swallowing, the intragastric device comprising an uninflated gastric balloon” [0210], the intragastric device (i.e. the uninflated gastric balloon) can be located within the patient’s stomach.).
Regarding claim 36, Brister teaches “further comprising: when the icon is displayed in a position relative to the one or more indicia, wherein the displayed position is indicative of the intragastric device being in the patient's stomach” (“The locations of the reference sensors 1622 shows up on the display 1642 as anatomical identifiers 1646 while the electromagnetic sensor shows up on the display 1642 as the sensor identifier 1644. By knowing the location of the sensors 1622 on the patient's body, and the relative location of the sensor identifier 1644 relative to the anatomical identifier 1646, the location of the electromagnetic sensor, and thus of the intragastric device 1620, inside the body can be determined” [0658]. The sensor identifier in this case acts as an icon that is displayed in a position relative to the one or more anatomical identifiers (i.e. reference indicia). In regard to the intragastric device being in the patient's stomach, Brister discloses “In an embodiment of the second aspect, the location of the uninflated gastric balloon inside the patient is the patient's stomach” [0064]. In this case the uninflated gastric balloon constitutes an intragastric device. Since the location of the intragastric device is in the patient’s stomach and the location of the electromagnetic sensor can be displayed by the sensor identifier 1644, the displayed position of the electromagnetic sensor is indicative of the intragastric device being in the patient's stomach.).
“introducing an initial fill fluid into a lumen of the intragastric device through a releasable fluidly coupled catheter, whereby the intragastric device is inflated” (“In an embodiment of the second aspect, the method further comprises: introducing an initial fill fluid into a lumen of the uninflated gastric balloon through the catheter” [0065]. In regard to the catheter being a releasable fluidly coupled catheter, Brister discloses “the intragastric device comprising an uninflated gastric balloon, the intragastric device releasably coupled with a catheter and coupled with an electromagnetic sensor” [0063]. Therefore, the catheter is releasably coupled with the uninflated gastric balloon (i.e. intragastric device) and can introduce an initial fill fluid into the lumen of the intragastric device, thus causing the intragastric device to inflate.); and 
“exposing the inflated intragastric device to the in vivo intragastric environment for a useful life of at least 30 days” (“exposing the inflated intragastric balloon to the in vivo intragastric environment for a useful life of at least 30 days, wherein a rate and an amount of diffusion of CO2 from the in vivo gastric environment into the lumen of the balloon through the polymeric wall is controlled, at least in part, by a concentration of an inert gas in the initial fill fluid” [0065]. Thus the inflated intragastric balloon can be exposed to the in vivo intragastric environment for a useful life of at least 30 days.)
Regarding claim 37, Brister teaches “wherein the polymeric wall of the inflated intragastric device in the in vivo gastric environment has a permeability to CO2 of more than 10 cc/m2/day, and comprises a CO2 barrier material comprising an ethylene vinyl alcohol layer” (“introducing an initial fill fluid into a lumen of the uninflated gastric balloon through the catheter, the intragastric balloon comprising a polymeric wall configured to have, under conditions of an in vivo gastric environment, a permeability of CO2 of more than 10 cc/m2/day” [Claim 16]. Since the fluid can be introduced into the gastric balloon, the gastric balloon can be inflated. Therefore, the permeability of CO2 in the intragastric device can be more than 10 cc/m2/day when the intragastric device is inflated.
Regarding the CO2 barrier material, Brister discloses “In an embodiment of the ninth aspect, the polymeric wall comprises a CO2 barrier material comprising an ethylene vinyl alcohol layer” [0199]. Therefore, the CO2 barrier material can comprise an ethylene vinyl alcohol layer.).
Regarding claim 38, Brister teaches “wherein the initial fill fluid comprises SF6 in one or more of liquid form, vapor form, or gaseous form” (“In an embodiment of the ninth aspect, the initial fill fluid comprises SF6 in one or more of liquid form, vapor form, or gaseous form” [0206]. Therefore, the initial fill fluid can be a liquid, vapor or gaseous form of SF6.).
Regarding claim 39, Brister teaches “wherein the initial fill fluid comprises gaseous N2 and gaseous SF6” (“In an embodiment of the third aspect, the initial fill fluid comprises gaseous N2 and gaseous SF6.” [0100]. Therefore, the initial fill fluid can comprise gaseous forms of N2 and SF6.).
Regarding claim 40, Brister teaches “wherein the target sensor is coupled with the catheter” (“a swallowable electromagnetic sensor configured to produce an electric current when exposed to the electromagnetic field in an in vivo gastric environment” [0040]. Since the electromagnetic sensor is capable of producing an electric current (i.e. a target sensor signal) when exposed to the electromagnetic field, this swallowable electromagnetic sensor had to have been positioned within the electromagnetic field and thus it constitutes a target sensor.
Regarding the target sensor (i.e. electromagnetic sensor) being coupled with the catheter, Brister discloses “In an embodiment of the first aspect, the electromagnetic sensor is configured to couple with the swallowable catheter” [0041]. Therefore the target sensor (i.e. the electromagnetic sensor) can be coupled with the catheter.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793 

                                                                                                                                                                                                       
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793